Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered June 1, 1994, convicting defendant, after a jury trial, of robbery in the first degree (3 counts), and sentencing him, as a second violent felony offender, to concurrent terms of 10 to 20 years, unanimously affirmed.
The evidence of guilt was legally sufficient and the verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
By failing to object, by making general objections, or by objecting on different grounds than raised on appeal, defendant has not preserved his various challenges to the prosecutor’s cross-examination and summation, and we decline to review these claims in the interest of justice. Were we to review these claims, we would find no basis for reversal (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Tom and Lerner, JJ.